                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

ANTONIO CHAMPION,

       Petitioner,

v.                                                           No. 1:16-cv-01140-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


                            ORDER DISMISSING PETITION,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On June 6, 2016, the Petitioner, Antonio Champion, filed a pro se motion to vacate, set

aside, or correct his sentence (the “Petition”) pursuant to 28 U.S.C. § 2255. (Docket Entry (“D.E.”)

1.) After it came to the Court’s attention that Champion had been released from federal prison in

December 2017 and had failed to keep the Court informed of his whereabouts, Petitioner was

directed, in an order entered April 17, 2019, to show cause within twenty-eight days why the case

should not be dismissed for lack of prosecution. (D.E. 7.) Although warned that failure to comply

with the order would result in dismissal under Federal Rule of Civil Procedure 41(b), Petitioner

did not respond to the Court’s order and the time for doing so has passed. Accordingly, the Petition

is DISMISSED. Judgment shall be entered for Respondent.

       A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should


                                                 1
have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

       In this case, reasonable jurists would not debate the correctness of the Court’s decision to

dismiss the Petition. Because any appeal by Petitioner does not deserve attention, the Court

DENIES a COA.

       Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that, if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED.1

       IT IS SO ORDERED this 28th day of May 2019.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




       1
         If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                   2
